[Cite as Bello v. Ohio Dept. of Rehab. & Corr., 2020-Ohio-4907.]




GERARD BELLO, II                                       Case No. 2020-00129PQ

       Requester                                       Judge Patrick M. McGrath

       v.                                              JUDGMENT ENTRY

OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION

       Respondent

        {¶1} On August 3, 2020, a special master issued a report and recommendation
(R&R) in this public-records case. The special master recommends that the court (1)
issue an order denying requester’s claim for production of a duplicate set of requested
records from the Ohio Department of Rehabilitation and Correction’s central office, (2)
find that respondent violated its obligation under R.C. 149.43(B)(1) to provide Serious
Misconduct Panel (SMP) forms within a reasonable period of time, (3) find that audio
tapes of the SMP proceedings were properly withheld as exempt “records of inmates
committed to the department of rehabilitation and correction” under R.C. 5120.21(F),
and (4) assess court costs equally between the parties. (R&R, 9.)
        {¶2} Neither party has filed timely written objections to the R&R, as permitted by
R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2), if neither party timely objects to a
special master’s report and recommendation, then this court is required to “promptly
issue a final order adopting the report and recommendation, unless it determines that
there is an error of law or other defect evident on the face of the report and
recommendation.”
        {¶3} Upon review, the court determines that there is no error of law or other
defect evident on the face of the R&R of August 3, 2020. The court adopts the special
master’s R&R, including the special master’s findings of fact, conclusions of law, and
recommendations contained in the R&R. Because respondent violated its obligation
Case No. 2020-00129PQ                       -2-                                 ENTRY


under R.C. 149.43(B)(1) to provide certain forms within a reasonable period of time, it
follows that requester is an aggrieved person who has been denied access to public
records in violation of R.C. 149.43(B). Under R.C. 2743.75(F)(3)(b), requester, as an
aggrieved person, is entitled to recover from respondent the amount of the filing fee of
twenty-five dollars and any other costs associated with the action that are incurred by
requester, but requester is not entitled to recover attorney fees.
         {¶4} Judgment is rendered in part in favor of requester and in part in favor of
respondent. Court costs are assessed equally against the parties in accordance with
the special master’s recommendation. The clerk shall serve upon all parties notice of
this judgment and its date of entry upon the journal.




                                           PATRICK M. MCGRATH
                                           Judge


Filed August 25, 2020
Sent to S.C. Reporter 10/12/20